Citation Nr: 0702463	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation for shrapnel injury with scars, bilateral 
eyelids and bridge of nose; bilateral corneal foreign body 
scars; retained corneal, scleral and anterior chamber angle 
foreign bodies, left eye; peripheral cortical cataract, left 
eye; and glaucoma, left eye, currently rated at 20 percent.

2.  Entitlement to service connection for photophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

An RO hearing was held in December 2003.  A Travel Board 
hearing in front of the undersigned Veterans Law Judge was 
held in September 2005.  Transcripts of both hearings have 
been associated with the claims file.

In December 2005 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The service-connected residuals of shrapnel injury to the 
left eye is manifested by scars, bilateral eyelids and bridge 
of nose; bilateral corneal foreign body scars; retained 
corneal, scleral and anterior chamber angle foreign bodies; 
peripheral cortical cataract; and glaucoma.

2.  Photophobia is unrelated to a service connected disease 
or injury.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for shrapnel injury with scars, bilateral eyelids and 
bridge of nose; bilateral corneal foreign body scars; 
retained corneal, scleral and anterior chamber angle foreign 
bodies, left eye; peripheral cortical cataract, left eye; and 
glaucoma, left eye have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.84a, Diagnostic Code 6009- 6077 (2006).

2.  Photophobia due to disease or injry was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of an increased evaluation for an eye disability 
and service connection for photophobia.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letters of October 2004, 
regarding the increased evaluation, and June 2006, regarding 
service connection, the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board notes that the VCAA letters did not predate the 
rating decision.  However, in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), the Court noted that an error in the timing 
of the notice is not per se prejudicial and that to prove 
prejudice, the appellant had to claim prejudice with 
specificity.  In the present case VCAA notices were provided 
after the rating decision, however, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of his claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice letters and 
was given an ample opportunity to respond.  The appellant has 
not claimed any prejudice as a result of the timing of the 
VCAA letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in October 2004 and June 2006 specifically 
described the evidence needed to establish entitlement and 
requested that the appellant send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  In addition, the 
appellant was provided with proper Dingess/Hartman notice in 
the VCAA letter of June 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained.  The veteran was 
afforded a VA examination.  An RO hearing and a Travel Board 
hearing were conducted.  Therefore, the Board finds that the 
VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required, nor has the 
delayed notice of the VCAA resulted in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Residuals of shrapnel injury, left eye

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.

Although the regulations require that, in evaluating a given 
disability, disability be viewed in relation to its whole 
recorded history, 38 C.F.R. § 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Under Diagnostic Codes 6027 and 6028, preoperative traumatic 
cataracts and senile cataracts and others, respectively, are 
rated based on impairment of vision, if preoperative, and on 
impairment of vision and aphakia, if postoperative.

Under Diagnostic Code 6013, glaucoma, simple, primary, 
noncongestive are rated on impairment of vision.

VA outpatient treatment records of May 2003 note the 
veteran's corrected visual acuity was 20/30 -1 on the right 
eye and 20/70 +2 on the left eye.  It was noted that the 
veteran had corneal scars on the left eye with a history of 
trauma causing reduced visual acuity, traumatic/angle 
recession glaucoma on the left eye and cataracts more on the 
left eye than the right eye, with no surgery required at the 
time.

VA examination of January 2003 noted that the veteran's 
visual acuity was 20/40 +2 on the right eye and 20/70 +30 on 
the left eye with the veteran's preferred pair of glasses.  
It was noted that the veteran was being treated for traumatic 
glaucoma in the left eye.  The left eye had multiple corneal 
foreign body scars.  The Goldman visual field analysis noted 
full field vision on the right eye and minimal constriction 
to III4e target on the left eye.  The impressions were 
bilateral shrapnel injury with bilateral corneal scars; 
retained corneal, scleral, and anterior chamber angle foreign 
bodies, left eye; peripheral cortical cataract, left eye; and 
glaucoma, left eye.

VA outpatient treatment records of June 2003 noted the 
veteran's corrected visual acuity to be 20/30 on the right 
eye and 20/70 on the left eye.  

VA outpatient records of May 2004 noted that the veteran had 
early cataracts which were not visually significant.  July 
2004 records noted an assessment of glaucoma suspect by angle 
recession on the left eye with essentially full fields.  VA 
outpatient treatment records of July 2005 noted the veteran's 
corrected visual acuity as 20/20 on the right eye and 20/32-2 
on the left eye.  

VA examination of January 2006 noted the veteran's corrected 
visual acuity as 20/40 on the right eye and 20/70 on the left 
eye.  Physical examination revealed normal pupils bilaterally 
that reacted normally to direct and indirect light.  There 
were numerous stromal scars with retained foreign bodies, 
with more scarring and foreign bodies noted in his left 
cornea than his right cornea.  There was a deep foreign body 
down to or near the endothelium or a foreign body stuck onto 
the endothelium located above the visual axis of the left 
cornea.  The impressions were scarring and retained foreign 
bodies of his corneas, left greater than right, resulting 
from injuries sustained while on active duty in 1965; angle 
recession and narrowing, resulting in glaucoma, at least as 
likely as not related to injuries he received to his left eye 
in 1965; decreased vision of the left eye die to scarring of 
his left cornea, at least as likely as not, resulting from 
the severe injury to his eye in 1965; and no seen medical 
condition to account for the veteran's complaints of 
increased light sensitivity.  A Goldman visual fields test 
was normal on the right eye with slight superior nasal 
constriction in the left eye.

The veteran's eye disability is currently rated as 20 percent 
disabling under Diagnostic Code 6013-6078. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6013, 6078 (2006).  The Board notes that the 
20 percent evaluation was assigned after referral to the 
Compensation and Pension Services and a finding by the same 
that the veteran's loss of visual acuity in both eyes 
together with the contraction of the visual fields presented 
an unusual disability picture rendering impractical the 
application of the schedular standards.  

As noted above, visual acuity is rated by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye under Table V, 38 C.F.R. § 4.83a.  To warrant 
an evaluation in excess of 20 percent the competent evidence 
of record must show a visual acuity of 20/70 or higher in 
both eyes.

After a careful review of the evidence of record the Board 
finds that the competent evidence of record does not 
demonstrate that the veteran is entitled to an evaluation in 
excess of 20 percent disabling.  The highest level of visual 
impairment noted in VA treatment records and VA examinations 
is 20/40 on the right eye and 20/70 on the left eye.  
Combining these findings under Table V yields a 10 percent 
evaluation under Diagnostic Code 6079.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  
As the evidence does not demonstrate impairment greater than 
visual acuity of 20/40 and 20/70, entitlement to an 
evaluation in excess of 20 percent is not warranted.  38 
C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

Further, the Board notes that the competent evidence of 
record shws that the veteran's field of vision was normal on 
the right eye with slight superior nasal constriction in the 
left eye.  Under Diagnostic Code 6080, this would only 
warrant a 10 percent disability ratin for field vision 
impairment, nasal half, unilateral.  Therefore, an evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Code 6080.

While the medical evidence includes a finding of a cataract, 
this is preoperative and is thus rated on the basis of 
impairment of vision which, as discussed above, yields no 
more than a 10 percent evaluation.  Thus, a higher evaluation 
on the basis of the left eye cataract is not warranted. 3 8 
C.F.R. § 4.84a, Diagnostic Codes 6027, 6028.

Furthermore, the Board notes that while the veteran has been 
noted in service medical records and outpatient treatment 
records to have scarring on the pupils, bridge of the nose 
and neck, these scars have not been noted to be disfiguring 
or to be a serious cosmetic defect.  In addition, there has 
been no enucleation of the eyes.  Therefore, under 38 C.F.R. 
§ 4.80, the veteran is not entitled to an evaluation in 
excess of 20 percent disabling.

A higher evaluation of 100 percent is warranted for 
congestive or inflammatory glaucoma with frequent attacks of 
considerable duration, during continuance of actual total 
disability.  While the treatment records include a diagnosis 
of glaucoma, there is no indication that this is congestive 
or inflammatory in nature, or that the veteran experienced 
frequent attacks of considerable duration.  Thus, entitlement 
to an increased evaluation on the basis of glaucoma is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6012.

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, malignant new 
growths of the eyeball, active chronic trachomatous 
conjunctivitis, and aphakia, however, none of these 
conditions have been demonstrated in the record and, thus, a 
higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. § 
4.84a, Diagnostic Codes 6010, 6014, 6017, 6029.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 20 percent for the eye disability, 
the reasonable doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  

Photophobia

At the outset the Board notes that the veteran has not 
claimed that he incurred either his photophobia while in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (200).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App at 470.  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert, 
supra.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for a disability manifested by 
photophobia.

In order to establish service connection there must first be 
a diagnosis of a disease and a disability.  Service 
connection is warranted for a "disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .." 38 U.S.C.A. §§ 
1110; see also 38 C.F.R. § 3.303(a) (service connection means 
facts showing "a particular injury or disease resulting in 
disability [that] was incurred coincident with service. . . 
."); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (absent a disease or injury incurred during 
service, a veteran cannot satisfy the basic VA compensation 
statutes).  

Service medical records of September 1965 and February 1966 
note that the veteran was diagnosed with photophobia as a 
result of an in-service injury to the eye.  The veteran, 
through statements and at both the Travel Board hearing and 
the RO hearing now claims that his photophobia has increased 
in severity.

At a VA examination of January 2006, the veteran reported 
that after the injuries in 1965, he noted his eyes were 
sensitive to light.  He stated that this increased light 
sensitivity has persisted and has gotten worse.  On physical 
examination, the veteran's pupils were noted to be equal, 
round, and reacted normally directly and indirectly to light.  
The veteran's eyes did not seem to be overly sensitive to the 
light of the fixation light or the slit lamp.  The examiner 
noted that he "did not see a medical condition to account 
for [the veteran's] complaints of increased light 
sensitivity."

Initially, the Board notes that for purposes of this decision 
and analysis, the Board accepts that photophobia is a 
disability.  Therefore, the remaining question is whether the 
veteran's photophobia is due to an in-service disease or 
injury.

A review of the evidence of record shows that while the 
veteran has been noted to have photophobia, there is little 
competent evidence of record correlating the veteran's 
photophobia to an in-service disease or injury.  While the 
veteran was diagnosed with minimal photophobia while in 
service resulting from the 1965 shrapnel injuries, the most 
current VA evaluation found that there was "no medical 
condition to account for [the veteran's] complaints of 
increased light sensitivity."  As there is no current 
diagnosis of a disease or injury producing photophobia, 
service connection must be denied.

The Board notes that some of the evidence of record of a 
nexus between the veteran's photophobia and service are his 
own assertions.  The Board notes that the appellant is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno, 6 Vet. App at 470.  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board finds that service connection is not warranted as 
there is no competent evidence of record linking the 
veteran's photophobia to an in-service disease or injury.  In 
fact, there is no identified medical condition to account for 
his photophobia.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, supra.  The veteran's claim is denied.

ORDER

An evaluation in excess of 20 percent disabling for shrapnel 
injury with scars, bilateral eyelids and bridge of nose; 
bilateral corneal foreign body scars; retained corneal, 
scleral and anterior chamber angle foreign bodies, left eye; 
peripheral cortical cataract, left eye; and glaucoma, left 
eye, is denied.

Service connection or photophobia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


